UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
EDUARDO DUBON MARTINEZ et al. )
                                     )
                   Plaintiffs,       )
                                     )
v.                                   )     Case No. 15-cv-1071 (GMH)
                                    )
ASIAN 328, LLC et al.               )
                                    )
                   Defendants.      )
____________________________________)

                                       MEMORANDUM OPINION

         Before the Court are two pending motions: (1) Plaintiffs’ motion to compel discovery

responses from Defendants and for sanctions; and (2) Plaintiffs’ motion for an amended

scheduling order. These motions are ripe for resolution. Upon consideration of the parties’

briefs and the entire record herein, 1 the Court will largely grant Plaintiffs’ motions.

                                               BACKGROUND

         Defendant Asian 328, LLC, through its owner, Defendant Ling Zheng, operates a

Washington, D.C. restaurant known as “Asia 54.” Am. Compl. ¶¶ 6–10. Plaintiffs worked for

Defendants as kitchen laborers, which included duties such as cleaning, dishwashing, and basic

food preparation. Id. ¶¶ 11, 12, 24, 25, 36, 37. Plaintiffs filed this action pursuant to the Fair

Labor Standards Act, 29 U.S.C. § 201 et seq., and the District of Columbia Wage Payment and

Collection Law, D.C. S.T. § 32-1301 et seq. Am. Compl. ¶ 2. In their First Amended


1
  The relevant docket entries for purposes of this Memorandum Opinion are: (1) Plaintiffs’ First Amended
Complaint (“Am. Compl.”) [Dkt. 27]; (2) Plaintiffs’ Motion to Compel Discovery Responses and for Sanctions
(“Mot. to Compel”) [Dkt. 44]; (3) Plaintiffs’ Motion for a Third Amended Scheduling Order (“Mot. for Am. Sch.
Order”) [Dkt. 43]; (4) Defendants’ Motion for Extension of Time to Respond to Plaintiffs’ Motion to Compel and
for Sanctions (“Mot. for Ext.”) [Dkt. 47]; (5) Defendants’ Opposition to Plaintiffs’ Motion for Sanctions (“Sanctions
Opp.”) [Dkt. 48]; and (6) Plaintiffs’ Reply in Support of Their Motion to Compel and for Sanctions [Dkt. 49]
(“Sanctions Reply”).
Complaint, Plaintiffs allege that although they worked significant overtime hours, Defendants

failed to pay them overtime wages. Id. ¶¶ 19, 20, 28, 29, 40, 41. Plaintiffs allege that

Defendants owe them approximately $39,000.00 in unpaid wages. See id. ¶¶ 22, 34, 43.

       On February 22, 2016, the parties jointly moved for the Court to enter an amended

scheduling order. Joint Motion for Second Amended Scheduling Order [Dkt. 35]. In addition to

amending the typical deadlines for joinder and dispositive motions, the parties specifically

requested that the Court enter an order requiring certain discovery responses from Defendants to

be provided by specified deadlines. Id. at 1–2. The Court issued an amended scheduling order

on February 23, 2016, which incorporated the specific deadlines the parties requested. Second

Amended Scheduling Order [Dkt. 38]. In particular, the Court, consistent with the parties’

requests, ordered that the following discovery responses should be provided:

       1.    Defendants shall produce all of plaintiffs’ time and pay records, of
       whatever nature and in whatever form they exist, on or before March 7, 2016.

       2.     Defendant Asian 328, LLC shall produce its tax returns for the last three
       years on or before March 7, 2016.

       3.     Defendant Asian 328, LLC shall produce the full name and contact
       information of its accountant, as well as the name of the institution where it
       banks, on or before March 7, 2016.

       4.      Defendant Ling Chun Zheng shall produce full and complete responses to
       plaintiffs’ interrogatories and requests for production, propounded on January 22,
       2016, on or before March 7, 2016.

Id. at 1–2. As in all of its scheduling orders, the Court ordered that “any request for an extension

or enlargement of time . . . shall be by motion addressed to the Court.” Id. at 2.

       On March 10, 2016, Plaintiffs contacted chambers to request a discovery status hearing

regarding Defendants’ alleged failures to comply with the above deadlines. The Court held the

requested hearing on March 22, 2016. At the hearing, Plaintiffs represented to the Court that

Defendants had only partially responded to some of the discovery items listed in the Court’s


                                                 2
Second Amended Scheduling Order and had totally failed to respond to others. Defendants

claimed that they were still in the process of gathering responsive documents. Defendants

offered no excuse for their failure to comply with deadlines which they themselves asked the

Court to set. At the conclusion of the hearing, the Court authorized Plaintiffs to file a motion to

compel the discovery responses they sought and to seek sanctions against Defendants for their

failure to comply with the Court’s order.

       Plaintiffs filed their motion to compel and for sanctions on March 29, 2016. That same

day, Plaintiffs also filed a motion requesting another amended scheduling order. Per the Court’s

Local Rules and Federal Rule of Civil Procedure 6(d), Defendants’ responses to Plaintiffs’

motions were due on or before April 15, 2016. See L. Civ. R. 7(b) (providing 14 days for

responses to motions); Fed. R. Civ. P. 6(d) (adding three days to any response time where,

among other circumstances, a party is served by electronic means). Defendants did not file a

response to either of Plaintiffs’ pending motions by the April 15, 2016, deadline. Instead, on that

day, Defendants filed a motion requesting an extension to April 18, 2016, to file their response to

Plaintiffs’ motion to compel and for sanctions. Mot. for Ext. at 1. Defendants claimed that their

counsel “was in the midst of preparing a brief for the District of Columbia Circuit Court of

Appeals and was unable to devote sufficient time to timely respond to the Plaintiffs’ motion.”

Id. Defendants’ motion made no reference whatsoever to Plaintiffs’ motion for an amended

scheduling order. See id.

       On April 18, 2016, the Court granted Defendants leave to file their opposition to

Plaintiffs’ motion to compel and for sanctions on or before April 19, 2016. See Apr. 18, 2016

Minute Order. Defendants filed their opposition that same day. The opposition addresses only

Plaintiffs’ request for sanctions, not Plaintiffs’ motion to compel discovery responses or motion

for an amended scheduling order. See Sanctions Opp. at 1–3.


                                                 3
                                   LEGAL STANDARDS

        A.     Motion to Compel

        Under Federal Rule of Civil Procedure 26(b)(1), “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). If a party does not respond to an

interrogatory or request for production of documents, the requesting party may move for an

order compelling disclosure of the withheld material. Id. 37(a). The party that brings the motion

to compel “bears the initial burden of explaining how the requested information is relevant.”

Jewish War Veterans of the United States of America, Inc. v. Gates, 506 F. Supp. 2d 30, 42

(D.D.C. 2007). The burden then shifts to the non-moving party “to explain why discovery

should not be permitted.” Id. For purposes of a motion to compel under Rule 37(a), “an evasive

or incomplete disclosure, answer, or response must be treated as a failure to disclose, answer, or

respond.” Fed. R. Civ. P. 37(a).

        B.     Motion for Sanctions

        Federal Rule of Civil Procedure 37 empowers the Court to sanction parties and counsel

who fail to comply with its orders or the rules of discovery. See Fed. R. Civ. P. 37. Rule 37(b)

governs the sanctions available when a party fails to comply with a court order. Id. 37(b). Under

that subpart, “[i]f a party . . . fails to obey an order to provide or permit discovery, including an

order under Rule 26(f), 35, or 37(a), the court where the action is pending may issue further just

orders.” Id. 37(b)(2)(A). The Rule then lists several sanctions the court may issue. Id. These

include: (1) striking pleadings; (2) treating certain matters as conceded; (3) staying proceedings

until the offending party complies with the court’s order; (4) dismissing the party’s claims in

whole or in part; and (5) entering a default judgment against the party. Id. 37(b)(2)(A)(i)-(vi).

Rule 37(b)(2)(C) further provides that “[i]nstead of or in addition to the orders above, the court


                                                   4
must order the disobedient party, the attorney advising that party, or both to pay the reasonable

expenses, including attorney’s fees, caused by the failure, unless the failure was substantially

justified or other circumstances make an award of expenses unjust.” Id. 37(b)(2)(C).

       “District courts have ‘considerable discretion’ in managing discovery, and possess broad

discretion to impose sanctions for discovery violations under Rule 37.” Parsi v. Daioleslam, 778

F.3d 116, 125 (D.C. Cir. 2015) (internal citation omitted) (quoting Bonds v. Dist. of Columbia,

93 F.3d 801, 807 (D.C. Cir. 1996)). “The central requirement of Rule 37 is that ‘any sanction

must be just,’ which requires in cases involving severe sanctions that the district court consider

whether lesser sanctions would be more appropriate for the particular violation.” Bonds, 93 F.3d

at 808 (quoting Ins. Corp. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 707 (1982)). As

such, “[t]he choice of sanction should be guided by the ‘concept of proportionality’ between

offense and sanction.” Id. at 808 (citation omitted).

                                      DISCUSSION

       A.      Motion to Compel Discovery Responses

       In their motion to compel and for sanctions, Plaintiffs argue that “Defendants made no

effort to comply with the Court’s order by March 7, 2016.” Mot. to Compel at 3. Plaintiffs

assert that on March 10, 2016, their counsel received the following documents from Defendants:

(1) Asian 328, LLC’s 2014 tax return; (2) a two-page “payroll journal” for 2014; and (3) Asian

328, LLC’s one-page Articles of Organization. Id. Upon receiving this response, Plaintiffs’

counsel reached out to the Court to request a discovery status conference. Id. After the Court set

the hearing, Defendants produced an additional six pages of documents. Id. These documents

consisted of: (1) four printed screenshots from a mobile phone; (2) one picture of a handwritten

note of unknown origin or significance; and (3) a one-page sheet of handwritten notes that appear

to be a work schedule, also of unknown origin or significance. Id. As of the date Plaintiffs filed


                                                 5
the instant motion, Defendants have produced only one additional document: Defendant Asian

328, LLC’s 2013 tax return. Id. Defendants have produced no documents or discovery

responses since Plaintiffs filed their motion. Sanctions Reply at 1.

       Plaintiffs’ motion will be granted for two reasons. First, Defendants did not respond to it.

If a non-movant fails to respond to a motion, “the Court may treat the motion as conceded.” L.

Civ. R. 7(b); Fed. Deposit Ins. Corp. v. Bender, 127 F.3d 58, 67–68 (D.C. Cir. 1997) (treating

plaintiff’s summary judgment motion as conceded because defendant’s opposition was

untimely). Local Rule 7(b) is a “docket-management tool that facilitates efficient and effective

resolution of motions by requiring the prompt joining of issues.” Fox v. Am. Airlines, 389 F.3d

1291, 1294 (D.C. Cir. 2004). A court may find a motion conceded pursuant to this Rule even

without notice or an opportunity to explain. Id. at 1295. “Rules are rules, and basic fairness

requires that they be applied evenhandedly to all litigants.” Texas v. United States, 798 F.3d

1108, 1114 (D.C. Cir. 2015). Courts typically decline to enforce Local Rule 7(b), however,

where the offending party demonstrates that its failure to comply was the result of excusable

neglect. D.A. v. Dist. of Columbia, Civil Action No. 07–1084 (PLF/JMF), 2007 WL 4365452, at

*7 (D.D.C. Dec. 6, 2007).

       Here, the Court finds that Defendants have conceded Plaintiffs’ motion. Defendants

make no attempt to oppose the motion to compel in their opposition. Instead, they address only

the propriety of sanctions. Sanctions Opp. at 1–3. Indeed, Defendants failed to address

Plaintiffs’ motion to compel despite being granted an extension of time to prepare their response.

See Apr. 18, 2016 Minute Order. Thus, Defendants were well aware of the motion and the need

to respond. Because they failed to do so, the Court finds they have conceded it.

       Moreover, even if Defendants had timely responded to Plaintiffs’ motion, the Court

would still find that that an order compelling discovery responses and entering sanctions against


                                                 6
them is appropriate. 2 At the hearing on this issue on March 22, 2016, Defendants admitted that

they had not fully complied with the Court’s Second Amended Scheduling Order despite the fact

that they jointly requested with Plaintiffs for the Court to enter the deadlines it did. For the sake

of clarity, the Court will address each of the specific deadlines it set in the Second Amended

Scheduling Order in turn.

                 1.       Defendants shall produce all of Plaintiffs’ time and pay records, of
                          whatever nature and in whatever form they exist, on or before March 7,
                          2016.

        Defendants did not produce time or pay records until March 10, 2016, two days after the

deadline set by the Court, when they delivered a two-page document purporting to be

Defendants’ payroll journal for 2014. This document does not mention Plaintiffs specifically

and does not cover the entire period during which Plaintiffs worked for Defendants –

approximately April 2014 through September 2015. On March 16, 2016, eight days after the

Court’s deadline, Defendants produced an additional six pages of documents which appear to be

pay or time records. However, because they are either phone screenshots or handwritten,

Plaintiffs are unable to discern what the documents purport to record. Additionally, at the

discovery conference on March 22, 2016, twenty-one days after their production deadline

expired, Defendants’ counsel indicated that there may be more time and pay records that

Defendants will produce.

                 2.       Defendant Asian 328, LLC shall produce its tax returns for the last three
                          years on or before March 7, 2016.

        Defendant Asian 328, LLC did not produce a tax return until March 10, 2016, two days

late, and even then it only produced its 2014 return. At the discovery hearing on March 22,



2
  The Court observes that Defendants make no challenge to the relevance of the requests at issue. Nor could they,
since they have already agreed to respond to them without objection.


                                                         7
2016, Defendants’ counsel admitted he had not even asked his client for its 2013 tax return. On

March 24, 2016, Defendants produced the 2013 return. However, Defendants have yet to

produce the 2015 return or, if Defendant will seek an extension of the return filing deadline,

provide a date to Plaintiffs when that return will be completed.

                3.       Defendant Asian 328, LLC shall produce the full name and contact
                         information of its accountant, as well as the name of the institution where
                         it banks, on or before March 7, 2016.

        Defendant Asian 328, LLC has not produced this information. Though it eventually

produced tax returns which bear the name of its tax preparer for those tax years, it has never

expressly stated who its accountant may presently be. Without that declaration, Plaintiffs are left

guessing whether the Defendant’s 2013 and 2014 tax preparer is Defendant’s current accountant.

Additionally, Plaintiffs represent that Defendant has refused to provide the name of the

institution where it banks.

                4.       Defendant Ling Chun Zheng shall produce full and complete responses to
                         plaintiffs’ interrogatories and requests for production, propounded on
                         January 22, 2016, on or before March 7, 2016.

        Plaintiffs contend that Defendant Zheng has completely failed to comply with this portion

of the Court’s Order, even after the March 22, 2016, discovery hearing.

        The discovery obligations set forth in the Court’s Second Amended Scheduling Order

were eminently clear. Defendants’ responses, however, were at best “evasive [and] incomplete”

and are therefore to be treated as no response at all. Fed. R. Civ. P. 37(a). Accordingly, the

Court will grant Plaintiffs’ motion to compel further responses to these requests. 3




3
 Additionally, because Defendants never responded to Plaintiffs’ motion for an amended scheduling order, the
Court will issue a separate Third Amended Scheduling Order contemporaneously with this Memorandum Opinion
setting forth new deadlines consistent with Plaintiffs’ motion.


                                                      8
       B.      Motion for Sanctions

       In their motion, Plaintiffs request reimbursement for their attorney’s fees expended in

relation to Defendants’ failure to produce discovery responses under the Court’s Second

Amended Scheduling Order. Mot. to Compel at 7–9. The Court will first consider whether an

award of fees is appropriate and then calculate the proper amount of the award.

               1.      Entitlement to Award of Fees

       As noted above, Rule 37(b)(2)(C) requires the court to order a disobedient party, its

attorney, or both “to pay the reasonable expenses, including attorney’s fees, caused by the failure

[to comply with a court order], unless the failure was substantially justified or other

circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C). “This Court has

previously observed that ‘the language of the Rule itself is mandatory, dictating that the Court

must award expenses upon granting a motion to compel disclosure unless one of the specified

bases for refusing to make such an award is found to exist.’” DL v. Dist. of Columbia, 251

F.R.D. 38, 49 (D.D.C. 2008) (citation omitted) (quoting Cobell v. Norton, 226 F.R.D. 67, 90

(D.D.C. 2005)).

       Here, the Court finds that Plaintiffs should be awarded their attorney’s fees resulting from

Defendants’ failure to provide discovery responses in compliance with this Court’s Second

Amended Scheduling Order. Defendants failed to adhere to the Court’s deadlines even though

they joined with Plaintiffs to request that the Court enter those specific deadlines. See Cobell v.

Babbit, 188 F.R.D. 122, 140 (D.D.C. 1999) (awarding attorney’s fees as a contempt sanction

where defendants “proposed a clear and unambiguous order for this court’s signature” but then

proceeded to violate the order once it was signed). If Defendants felt that they could not adhere

to those deadlines, they should not have requested that the Court set them. Once the Court did




                                                  9
so, it behooved Defendants to comply or, at very least, ask the Court for additional time to

comply. Defendants did neither.

       Defendants do not try to justify their failure. See Sanctions Opp. Instead, in their

opposition, Defendants argue that sanctions are inappropriate because Plaintiffs “come to the

Court with unclean hands.” Id. at 1. Defendants contend that Plaintiffs have failed to provide

responses to their discovery requests. Id. at 2. In Defendants’ view, Plaintiffs should not be

permitted to complain to the Court about Defendants’ discovery abuses when Plaintiffs have not

obeyed their own discovery obligations. Id. Plaintiffs contradict these assertions, claiming that

they have timely and fully responded to Defendants’ discovery requests. Sanctions Reply at 2.

       Defendants’ argument on the propriety of sanctions is irrelevant. Defendants’ obligations

under this Court’s orders are independent of any obligations Plaintiffs may have. See Covad

Commc’ns Co. v. Revonet, Inc., 262 F.R.D. 1, 3 (D.D.C. 2009) (finding that a party cannot

“condition its compliance with discovery demands on [the opposing party’s] complying with [its]

discovery demands”). Defendants’ finger-pointing defense does nothing to show the Court why

Defendants were unable to comply with the Court’s order. Furthermore, even assuming that

Plaintiffs have shirked their discovery obligations, those discovery violations are not before this

Court, and a party “is not justified in providing insufficient answers just because [the other party]

did.” Covad Commc’ns Co. v. Revonet, Inc., 258 F.R.D. 17, 24 (D.D.C. 2009); Barnes v. Dist.

of Columbia, 289 F.R.D. 1, 10 (D.D.C. 2012). In short, Defendants have not satisfied the Court

that their failure to abide by the Second Amended Scheduling Order was “substantially justified”

or that other circumstances render an award here unjust. Fed. R. Civ. P. 37(b)(2)(C). Absent

either of those circumstances, the Rule mandates that the Court award Plaintiffs their fees. Id.;

DL, 251 F.R.D. at 49.




                                                 10
        Accordingly, Plaintiffs are entitled to an award of reasonable costs and attorney’s fees

resulting from Defendants’ failure to fully comply with the Court’s directives in the Second

Amended Scheduling Order. 4

                  2.       Appropriate Fee Award

        “When requesting attorneys’ fees under Rule 37, the moving party bears the burden of

proving that the request is reasonable.” Davis v. Dist. of Columbia, 304 F.R.D. 51, 63 (D.D.C.

2014). A district court has broad discretion in determining an appropriate attorney’s fees award.

Beck v. Test Masters Educ. Servs., Inc., 289 F.R.D. 374, 382 (D.D.C. 2013). To arrive at a final

award, courts employ the “lodestar method, in which the court multiplies a reasonable hourly

rate by a reasonable number of hours expended.” Tequila Centinela, S.A. de C.V. v. Bacardi &

Co. Ltd., 248 F.R.D. 64, 68 (D.D.C. 2008).

        Reasonable rates are those “in line with those prevailing in the community for similar

services by lawyers of reasonably comparable skill, experience, and reputation.” Covington v.

Dist. of Columbia, 57 F.3d 1101, 1109 (D.C. Cir. 1995) (internal quotation marks omitted). In

the recent Eley decision, the D.C. Circuit observed that determining a prevailing market rate is

“inherently difficult,” but nevertheless emphasized the “importance of fixing the prevailing

hourly rate in each case with a fair degree of accuracy.” Eley v. Dist. of Columbia, 793 F.3d 97,

100 (D.C. Cir. 2015) (internal quotations omitted). To meet its burden to show that the requested

rate is reasonable, a party must “‘produce satisfactory evidence – in addition to the attorney’s

own affidavits – that the requested rates are in line with those prevailing in the community for

similar services by lawyers of reasonably comparable skill, experience and reputation.’” Id.

(quoting Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984)).


4
 Although they are entitled to seek their costs under Rule 37, Plaintiffs provide no evidence of them in their motion.
The Court will therefore award only attorney’s fees.


                                                         11
       One type of additional evidence permitted in this Circuit is attorney’s fee matrices, such

as the Laffey Matrix prepared by the Civil Division of the United States Attorney’s Office for the

District of Columbia (“USAO Laffey Matrix”). See Beck, 289 F.R.D. at 383; United States v.

Dynamic Visions Inc., 307 F.R.D. 299, 303 (D.D.C. 2015); Tequila Centinela, 248 F.R.D. at 68.

The USAO Laffey Matrix was created to demonstrate the “prevailing rates in the community for

lawyers of comparable skill, expertise and reputation in complex federal litigation.” Laffey v.

Nw. Airlines, Inc., 572 F. Supp. 354, 371–72 (D.D.C. 1984). A party can also use other

evidence to supplement its reliance on a fee matrix, including “surveys to update the[m];

affidavits reciting the precise fees that attorneys with similar qualifications have received from

fee-paying clients in comparable cases; and evidence of recent fees awarded by the courts or

through settlement to attorneys with comparable qualifications handling similar cases.” Eley,

793 F.3d at 101 (quoting Covington, 57 F.3d at 1109); see also id. at 104, n.5 (“Evidence of the

prevailing market rate can take many forms.”); Covington, 57 F.3d at 1113 (Henderson, J.

dissenting) (“‘A statistically reliable, well-documented, and extensive survey of the rates clients

pay for a certain sub-market of legal services would be powerfully persuasive.’”).

       However, the Court of Appeals has clarified since the decision in Eley that a party may

face a lower burden to justify the application of Laffey rates unless their opponent identifies “a

submarket in which attorneys’ hourly fees are generally lower than the rates in . . . the Laffey

Matrices.” Salazar ex rel. Salazar v. Dist. of Columbia, 809 F.3d 58, 64 (D.C. Cir. 2015). In that

case, because the party opposing the fee award did not identify such a submarket, the D.C.

Circuit concluded that it had “acquiesce[ed] in the notion that the litigation at issue qualifies as

complex federal litigation (as to which the Laffey Matrices apply).” Id. Although the dispute

there was over two species of the Laffey Matrix – the USAO version and the “LSI” version




                                                  12
(which has higher rates) – the holding in Salazar puts at least some of the onus on the fee

opponent to challenge the use of Laffey rates. See id.

       To support the reasonableness of the hours for which a party seeks reimbursement, that

party must “maintain contemporaneous, complete and standardized time records which

accurately reflect the work done by each attorney.” Weisberg v. Webster, 749 F.2d 864, 873

(D.C. Cir. 1984) (quotation omitted). In other words, the party must submit “a log of the hours

for which they request compensation, supported by a sworn declaration from the supervising

attorney.” Beck, 289 F.R.D. at 384. The attorney’s declaration should provide not only

information about the attorney’s experience and billing rates – it should also describe the work

performed and “the process by which the records were produced.” Id. This is especially

important for fee awards under Rule 37, since a “near ‘but for’ relationship must exist between

the Rule 37 violation and the activity for which fees and expenses are awarded.” Cobell, 188

F.R.D. at 127 (citation omitted). Courts, utilizing their broad discretion under Rule 37, may

make an independent assessment of whether the hours claimed are justified. Beck, 289 F.R.D. at

384.

       Here, Plaintiffs’ counsel avers that the attorney’s fees his clients incurred as a result of

Defendants’ failure to comply with the Court’s order totals $3,452.80. Mot. to Compel at 8.

Counsel further avers he has at least six years of experience, making the applicable USAO

Laffey rate $332.00 per hour. See http://www.justice.gov/sites/default/files/usaodc/legacy/

2014/07/14/Laffey%20Matrix_2014-2015.pdf. Plaintiffs’ counsel avers that the time entries he

set forth in Plaintiffs’ motion were contemporaneously recorded. Pl. Mot. at 8–9. Those time

entries contain a detailed description of the work performed. See id. In Plaintiffs’ reply,

Plaintiffs’ counsel updated the time chart to reflect the time spent reviewing Defendants’ filings

and preparing the reply. See Sanctions Reply at 2–3.


                                                 13
       The Court first finds that Plaintiffs’ requested rate is reasonable. Defendants do not

challenge the application of USAO Laffey rates nor, consistent with Salazar, point to any

submarket in the legal community in which Plaintiffs’ counsel fits which would warrant a

reduced rate. See Sanctions Opp. As such, Defendants have conceded that this case qualifies as

“complex federal litigation” for which full USAO Laffey rates are appropriate. Salazar, 809 F.3d

at 64. Additionally, Plaintiffs have proffered sufficient evidence, in addition to their attorney’s

sworn statements, to support the application of USAO Laffey rates to this type of litigation. See

Eley, 793 F.3d at 100. Plaintiffs point out that Courts in this District routinely award USAO

Laffey rates in in Fair Labor Standards Act cases. See Ventura v. L.A. Howard Constr. Co.,

Case No. 14–cv–01884 (CRC), 2015 WL 6153310, at *2 (D.D.C. Oct. 19, 2015) (collecting

cases); see also Nat’l Ass’n of Concerned Veterans v. Sec’y of Def., 675 F.2d 1319, 1325 (D.C.

Cir. 1982) (“Recent fees awarded by the courts or through settlement to attorneys of comparable

reputation and experience performing similar work are . . . useful guides in setting an appropriate

rate.”). Further, for Plaintiffs’ D.C. Wage Payment and Collection Law claim, the D.C. Council

has prescribed in the statute itself that the appropriate hourly rate in such cases should be the

applicable USAO Laffey rate. See D.C. Code § 32-1308(b)(1). Thus, the Court finds that

Plaintiffs have justified the application of USAO Laffey rates to the instant fee award.

       Next, the Court will reduce Plaintiffs’ claimed hours sua sponte because they claim some

non-compensable and excessive time. First, in this Circuit, attorneys may only recover half

travel time. Friendship Edison Pub. Charter Sch. Collegiate Campus v. Nesbitt, 752 F. Supp. 2d

1, 10 (D.D.C. 2010) (citing Cooper v. U.S. R.R. Retirement Bd., 24 F.3d 1414, 1417 (D.C. Cir.

1994)). Thus, the Court will reduce Plaintiffs’ .4 hours of claimed travel time on March 22,

2016, to .2 hours. Second, the Court will not compensate Plaintiffs for their counsel’s .2 hours

spent reviewing the Court’s Second Amended Scheduling Order. Because counsel would have


                                                 14
been under an obligation to review that order notwithstanding Defendants’ misconduct, Halmon,

355 F. Supp. 2d at 244, Defendants’ misconduct was not a but-for cause of that time expenditure.

Cobell, 188 F.R.D. at 127. Similarly, the Court will not compensate counsel for the 1 hour spent

reviewing and drafting an opposition to Defendants’ motion for extension of time to file their

response to Plaintiffs’ motion because there is not a close causal link between Defendants’

discovery violations and a routine request for extension of time to file a brief.

       Third, the Court will eliminate as excessive: (1) .7 hours spent on preparation of

Plaintiffs’ motion to amend the scheduling order – leaving .5 compensable hours for that time

entry; and (2) 1 hour spent on April 26, 2016, drafting Plaintiffs’ reply – leaving .5 hours

compensable hours for that entry. See Cobell v. Norton, 407 F. Supp. 2d 140, 161 (D.D.C. 2005)

(noting that “fee requests must be scrutinized for ‘excessive, redundant or otherwise

unnecessary’ hours ‘which firms would have excluded from bills to their own clients’”) (quoting

Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). The Court finds that the motion for an

amended scheduling order was simple, straightforward, and should not have reasonably required

more than thirty minutes to draft. Similarly, Plaintiffs’ counsel claims to have spent a total of 2.2

hours on April 18 and April 26 reviewing Defendants’ opposition to Plaintiffs’ motion and

drafting Plaintiffs’ reply, yet Defendants’ opposition amounted to only two pages while

Plaintiffs’ reply was three. Furthermore, Plaintiffs’ reply reflects no legal research and instead

contains only a few statements contesting Defendants’ factual assertions and an updated time

chart. As such, the Court finds the time expenditure unreasonably high.

       Beyond these minor problems, the Court finds that Plaintiffs’ requested hours are

reasonable. In their opposition, Defendants offer feeble resistance to Plaintiffs’ proposed fee

award. Sanctions Opp. at 2. Defendants claim, without explanation, that it took (or should take)

only forty-five minutes to draft the motion for sanctions and “approximately an hour” to appear


                                                 15
in court for the discovery status conference. Id. The unsworn assertions of Defendants’ counsel

and the complete absence of authority supporting those assertions do not convince the Court that

the challenged entries are unreasonable.

         Accordingly, the Court will subtract 3.1 hours from Plaintiffs’ fee request. That leaves a

total of 10.5 compensable hours. At a rate of $332.00 per hour, Plaintiffs’ total fee award will be

$3,486.00. 5

                                                CONCLUSION

         For the foregoing reasons, Plaintiffs’ motion to compel and for sanctions [Dkt. 44] will

be GRANTED IN PART and DENIED IN PART and Plaintiffs’ motion for an amended

scheduling order [Dkt. 43] will be GRANTED.

         An appropriate Order will accompany this Memorandum Opinion.



Date: April 27, 2016                                           __________________________________
                                                               G. MICHAEL HARVEY
                                                               UNITED STATES MAGISTRATE JUDGE




5
  In addition to their fee request, Plaintiffs also propose that the Court “give Defendants another chance, but attach
real consequences to their present strategy of stonewalling Plaintiffs.” Id. at 7. Plaintiffs suggest that the Court
“order the Defendants to comply with the directives contained in the Second Amended Scheduling Order” and, if
they again fail to comply, the Court should prohibit them “from disputing the hours worked or compensation paid to
Plaintiffs, pursuant to Fed. R. Civ. P. 37(b)(2)(A)(ii).” Id. The Court will warn Defendants that failure to comply
with the order to produce filed herewith this Memorandum Opinion by May 11, 2016, will subject them to harsher
sanctions, including possible evidentiary sanctions and monetary sanctions against Defendants and their counsel.
However, the Court will not commit to any specific sanction prior to assessing the facts and circumstances
surrounding any future noncompliance.


                                                         16